73 F.3d 23
UNITED STATES of Americav.Edward STOKES, Appellant.
No. 94-5387.
United States Court of Appeals,Third Circuit.
Nov. 15, 1995.

Prior report:  66 F.3d 569 (1995).
Present:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO, ROTH LEWIS, McKEE, SAROKIN and GARTH,* Circuit Judges.
SUR PETITION FOR REHEARING
LEWIS, Circuit Judge.


1
The petition for rehearing filed by appellant, Edward Stokes, in the above-entitled case having been submitted to the judges who participated in the decision of this court and to all other available circuit judges in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.  Judges Becker, Nygaard and Roth would have granted rehearing.



*
 Judge Garth's vote is limited to panel rehearing only